*328The judgmént ⅛¾⅜ reversed.
By the Court.
In the opinion of this Court, the declaration is insufficient. It is uncertain ; and the facts therein stated furnish no ground of action against the defendant.
1. The declaration is uncertain. The averment is, that the plaintiff possessed personal estate of the value of two thousand dollars. It is, in this particular, altogether general, without specifying the personal estate intended. A more particular description of the estate is essential, as means of information to the defendant, for his defence. .To a claim so -loose, he cannot be presumed to be able to answer. It also is essential to a «recovery, and for a rule of damages. That the plaintiff was possessed of personal estate, and had lost it bv means of the defendants conduct, is the gist of the action. He must, then, identify the species of estate, which he claims to have owned. The rule, in this respect, is, that the declaration must be certain ; and although the minuteness formerly insisted on is not now required, yet no case is found, in analogous actions, where a declaration so loose as the present, in respect to the estate made the foundation of the claim, has been supported, either before, or after, verdict. But many occur, where the declarations were less general, which have, notwithstanding, been dismissed, on the ground of their being too general, both on demurrer, and after verdict.
2. The facts stated furnish no cause of action against the defendant. The facts respect the defendant’s conduct as Judge of Probate ; as such, he is charged with appointing a bankrupt guardian ; and with neglecting and refusing to take security from the guardian, as by *329law is required ; and with not calling the guardian to account for the plaintiff’s estate, no impurity of motive is imputed to him, and none is to be inferred.
By these charges the defendant is no otherwise implicated, than for error of judgment, in doing an act, or in neglecting and refusing to do a particular official act* in the exercise of judicial power ; and it is a settled principle, that for those a judge is not to be questioned in a civil suit. A regard to this maxim is essential to the administration of justice. If by any mistake in the exercise of his office, a jndge should injure an individual, hard would be his condition, if he were to be responsible therefore in damages. The rules and principles, which govern in the exercise of judicial power, are not, in all cases, obvious ; they are often complex, and appear under different aspects to different persons. No man. Would accept the office of judge, if his estate were to answer for every error in judgment, or if his time and property were to he wasted in litigations with every man, whom his decisions might offend. It is, therefore, a settled principle, that however erroneous his judgment may be, either by positive acts, neglect, or refusal to do certain acts, or however injurious to a suitors, a judge is never liable, in any civil action, for damages arising from his mistake.